Citation Nr: 1133450	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1.  Entitlement to service connection for cataracts, claimed as secondary to service-connected type II diabetes mellitus.

2.  Propriety of an assigned initial evaluation of 10 percent for bipolar disorder from August 1, 2004.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied service connection for cataracts and granted service connection for bipolar disorder, effective from May 26, 2004.  The rating decision assigned an initial evaluation of 100 percent for this psychiatric disability for the period from May 26, 2004 to July 31, 2004, with a 10 percent evaluation commencing thereafter on August 1, 2004.  

At a hearing conducted at the RO in September 2007, the Veteran and his representative appeared before the undersigned traveling Veterans Law Judge to submit oral testimony, argument, and evidence in support of his appeal.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran appeals the 10 percent initial evaluation assigned for his bipolar disorder effective from August 1, 2004, and the denial of VA compensation for cataracts.  

The law provides a claimant for VA benefits full right to representation in all stages of an appeal by a recognized organization.  38 C.F.R. § 20.600 (2010).  In August 2004, the Veteran appointed the Missouri Veterans Commission as his accredited representative by a properly executed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).

As relevant, the Board remanded the case in March 2008 for additional evidentiary and procedural development, after which the claim was readjudicated and the prior adverse determination of the agency of original jurisdiction was confirmed in a November 2010 rating decision/supplemental statement of the case.  Thereafter, the appeal was recertified and returned to the Board in April 2011.  However, a review of the claims file indicates that the Missouri Veterans Commission has not submitted a Statement of Accredited Representation in Appealed Case (VA Form 1-646) prior to the RO's recertification of the case to the Board.  Therefore, in the interest of fairness and to ensure that the Veteran's right to appellate due process is protected, the RO must afford the Veteran's representative - the Missouri Veterans Commission - an opportunity to submit argument in support of the claims on appeal. 38 C.F.R. § 20.600.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

The RO/AMC should solicit and document its efforts to obtain a completed VA Form 646, or equivalent, from the Veteran's representative - the Missouri Veterans Commission - prior to recertifying the appeal to the Board.  The representative should be offered the opportunity to review the claims folder as needed.  If contact cannot be established with the representative, the Veteran should be so notified to ensure that his due process rights are protected.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

